Motion by the respondent on appeals from two orders of the Supreme Court, Westchester County (Donovan, J.), both dated October 23, 1990, inter alia, to dismiss the appeals for failure to timely perfect them and for the imposition of sanctions, or, in the alternative, to strike the appellant’s record and brief. Cross motion by the appellant, inter alia, for a declaration "that respondent Robert Miller has defaulted in submitting a brief in opposition,” for summary reversal of the orders appealed from, and for the imposition of sanctions.
Upon the decision and order of this Court, dated November 4, 1991, referring the motion and the cross motion to the bench that determines the appeals, and upon the papers filed in support of the motion and cross motion, and the papers filed in opposition thereto, it is
Ordered that the motion and the cross motion are denied. Sullivan, J. P., O’Brien, Ritter and Joy, JJ., concur.